AFTER REMAND
ROBERT BRADLEY, Retired Appellate Judge.
This case was remanded to us from the Supreme.Court of Alabama for reconsideration of the jurisdictional issue and further review of the petitioner’s claim. See Ex Parte Douglass, 574 So.2d 39 (Ala.1990). Upon further review, we remanded the case to the trial court to allow that court to specify the grounds on which it vacated its original judgment for the plaintiff. 574 So.2d 39. On remand, the trial court cited lack of jurisdiction as its sole reason for vacating the original judgment. In light of the supreme court’s holding in Ex Parte Doty, 564 So.2d 443 (Ala.1989), this reason is no longer valid. Accordingly, we reverse the trial court’s judgment setting aside its original judgment for lack of jurisdiction and remand the matter for .entry of judgment denying the motion for new trial and reinstatement of its original judgment for plaintiff.
The foregoing opinion was prepared by Retired Appellate Judge ROBERT BRADLEY while serving on activé' duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
REVERSED AND REMANDED WITH INSTRUCTIONS ON REMAND.
All the Judges concur.